Case: 2:19-cv-00019-WOB-CJS Doc #: 63 Filed: 10/24/19 Page: 1 of 7 - Page ID#: 853



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    NORTHERN DIVISION
                                       AT COVINGTON

  NICHOLAS SANDMANN, by and through CASE NO. 2:19-CV-00019-WOB-CJS
  his parents and natural guardians, TED
  SANDMANN and JULIE SANDMANN,           JUDGE WILLIAM O. BERTELSMAN

                 Plaintiffs,

         v.

  WP COMPANY, LLC, d/b/a THE
  WASHINGTON POST,

                 Defendant.



                       PLAINTIFF’S RESPONSE TO DEFENDANT’S
                       NOTICE OF FILING OF ADDITIONAL VIDEO

        On October 18, 2019, pursuant to instructions by this Court during the October 16, 2019

 hearing on Plaintiff’s Motion for Relief from Judgment, for Reconsideration of Dismissal with

 Prejudice, and for Leave to Amend Complaint (the “Motion” [Doc. 49]), Nicholas conventionally

 filed exhibits in the form of seven (7) DVDs. (Doc. #58). Those DVDs included all of the videos

 to which links were provided in Nicholas’ proposed First Amended Complaint attached to the

 Motion. Thereafter, on October 23, 2019, the Post filed a Response to Plaintiff’s Notice of Filing

 of Exhibits (DVDs) and Notice of Filing of Additional Video (“Post’s Response”). (Doc. # 61).

 In a footnote at the bottom of the final page of its Response, the Post admits that the submitted

 video (which is clearly on its face an edited compilation of several videos) was first published by

 the Post on January 23, 2019 (the “Post Video”).

        Without seeking leave of Court or additional briefing being requested by this Court, the

 Post used the filing of the additional video as an excuse to file yet another 4-page brief with the


                                                     1
Case: 2:19-cv-00019-WOB-CJS Doc #: 63 Filed: 10/24/19 Page: 2 of 7 - Page ID#: 854



 Court in a last-ditch effort to argue its incorrect legal and factual contentions. In doing so, the Post

 highlights why discovery is necessary in this case to develop a full factual record and why the Post

 should have had serious doubts as to the truthfulness of Phillips’ factual narrative:1

         (1)     The Post Video demonstrates that Phillips is lying when he says that he was

 “surrounded” and “blocked” and “that young man blocked my retreat.” (Post Video at 3:08-3:11).

 To the contrary, at several points in the Post Video, it is clear that Phillips was not blocked or

 surrounded. Although there were people behind Phillips, they were at a distance – and none of

 those people appear to be Covington Catholic students. The only people behind Phillips appear to

 be his own people, who were either banging drums or holding up cameras to capture the incident:




 (Post Video at :38; see also Post Video at 4:48 (same))




 1 As the movant, Nicholas is entitled to the last word in support of his Motion, and therefore files
 this short and succinct response to the Post’s “Notice,” which is actually a supplemental brief in
 the guise of a Notice of Filing.
                                                        2
Case: 2:19-cv-00019-WOB-CJS Doc #: 63 Filed: 10/24/19 Page: 3 of 7 - Page ID#: 855




 (Post Video at 4:38; see also Post Video at 4:06-4:07). We do not know for certain, however, who

 any of the people behind Phillips are – we know only that none of them appears to be wearing

 CovCath-branded clothing or MAGA clothing. And none of them appears to be “blocking

 [Phillips’] retreat.” Discovery is necessary to determine who these people are and whether

 “Phillips’s account was substantially accurate” as the Post contends, (Post’s Response at 3), or

 whether Phillips was lying, as Nicholas has contended in his First Amended Complaint.

        (2)     Phillips was lying when he said that “we were surrounded” and “no matter which

 way we went, we would have to go through that mob.” (Post Video at 2:31-2:36). To the contrary,

 the Post Video demonstrates that, as Nicholas has alleged in his First Amended Complaint, Phillips

 and his followers had a clear path up the steps to the Lincoln Memorial but instead chose to walk

 over to the students:




                                                     3
Case: 2:19-cv-00019-WOB-CJS Doc #: 63 Filed: 10/24/19 Page: 4 of 7 - Page ID#: 856




 (Post Video at 2:35). Again, the Post Video shows that no one was behind Phillips aside from his

 own followers.

        (3)       The video demonstrates that Phillips was lying when he said that “I stopped and

 thought okay, I’m going to take another step, but he wouldn’t move. I took another step and he

 wouldn’t move.” (Post Video at 3:07-3:19). The Post Video shows clearly as Phillips is asserting

 during his narrative that he was “tak[]ing another step,” in fact, he was standing still in front of

 Nicholas.    Additionally, the Post Video demonstrates that Phillips was free to walk away

 unimpeded:




                                                      4
Case: 2:19-cv-00019-WOB-CJS Doc #: 63 Filed: 10/24/19 Page: 5 of 7 - Page ID#: 857




 (Post Video at 4:12).

        The Post, quoting a secondary authority, advises this Court that “[w]hether a statement is

 one of fact or opinion is a question of law that the Court must decide based on its careful evaluation

 of the article in its entirety.” (Post’s Response at 2). The Post fails to admit the rest of that legal

 principle, however – if the answer is unclear, the question must be determined by a jury:

        The critical determination of whether an allegedly defamatory statement constitutes
        fact or opinion if a question of law for the court. . . . If the court concludes the
        statement could reasonably be construed as either fact or opinion, the issue
        should be resolved by a jury.

 Campanelli v. Regents of Univ. of Cal., 44 Cal. App. 4th 572, 578 (1996) (emphasis added). In

 this case, the Post repeatedly attempts to impose on this case its own supposition as to what Phillips

 felt or intended. (See, e.g., Post’s Response at 3 (“It is easy to understand in these circumstances

 how Phillips felt ‘blocked’ and unable ‘to retreat.’”). This case, however, is before the Court on a

 motion to dismiss, and the Post’s factual allegations as to what Phillips may have felt or seen or

 reported are irrelevant. Nicholas has properly alleged in his First Amended Complaint that Phillips



                                                       5
Case: 2:19-cv-00019-WOB-CJS Doc #: 63 Filed: 10/24/19 Page: 6 of 7 - Page ID#: 858



 created a false factual narrative for his own purposes, and Nicholas is entitled to discovery so that

 Phillips’ actions, and the Washington Post’s negligence, can be judged based on a fully developed

 factual record.



        Respectfully submitted this 24th day of October, 2019.

         L. LIN WOOD, P.C.                                Hemmer DeFrank Wessels, PLLC

         /s/ L. Lin Wood                                  /s/ Todd V. McMurtry
         L. Lin Wood (will seek admission pro             Todd V. McMurtry
         hac vice)                                        Kentucky Bar No. 82101
         lwood@linwoodlaw.com                             tmcmurtry@hemmerlaw.com
         Nicole Jennings Wade (will seek                  Kyle M. Winslow
         admission pro hac vice)                          Kentucky Bar No. 95343
         nwade@linwoodlaw.com                             kwinslow@hemmerlaw.com
         G. Taylor Wilson (will seek admission
         pro hac vice)                                    250 Grandview Drive, Ste. 500
         twilson@linwoodlaw.com                           Ft. Mitchell, KY 41017
         Jonathan D. Grunberg (will seek                  Tel: 859-344-1188
         admission pro hac vice)                          Fax: 859-578-3869
         jgrunberg@linwoodlaw.com

         1180 W. Peachtree Street, Ste. 2040
         Atlanta, GA 30309
         Tel: 404-891-1402
         Fax: 404-506-9111




                                                      6
Case: 2:19-cv-00019-WOB-CJS Doc #: 63 Filed: 10/24/19 Page: 7 of 7 - Page ID#: 859



                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 24, 2019, I electronically filed the foregoing document

 with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing

 to registered CM/ECF participants.



                                             /s/ Nicole Jennings Wade
                                             Plaintiff’s Counsel




                                                    7
